Citation Nr: 1029425	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  06-35 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a left 
arm/hand condition. 


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1966 to December 1969.

This appeal to the Board of Veterans' Appeals (Board) is from a 
November 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, PA.  
Jurisdiction over his claim was subsequently transferred to the 
RO in San Juan, Puerto Rico, and that office forwarded the appeal 
to the Board.

The Board remanded this claim for additional development in 
September 2008.  


FINDING OF FACT

The preponderance of the evidence is against a finding that VA 
surgical, or post-surgical treatment of the Veteran's cervical 
spine condition resulted in any additional disability to his left 
arm or hand compared to his condition immediately before 
beginning pertinent VA treatment/surgery.  


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 for a left arm/hand 
condition are not met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.361 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq. 
(West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
The law addresses the notification and assistance requirements of 
VA in the context of claims for benefits.

In this regard, the United States Court of Appeals for Veterans 
Claims (Court) has held that a notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In addition, the Court held that a notice consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must 
accomplish the following: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Id.

The Board notes that 38 C.F.R. § 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant submit 
any evidence in his or her possession that might substantiate the 
claim.  

In a letter dated in February 2005, the RO notified the Veteran 
of the information and evidence necessary to substantiate the 
claim, the information and evidence that VA would seek to 
provide, and the information and evidence the Veteran was 
expected to provide.  This letter was provided to the Veteran 
prior to the November 2005 rating decision on appeal.  The Board 
finds that this letter met the requirements of 38 U.S.C.A. § 
5103(a) (West 2002) and Pelegrini.  

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service- connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  Additionally, 
this notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  As an award of compensation 
under 38 U.S.C.A. § 1151 would also include an effective date and 
a disability evaluation, the Board believes that notice for a 38 
U.S.C.A. § 1151 claim should include these elements.  

In the present appeal, the Veteran was provided with notice of 
the type of evidence necessary to establish a disability rating 
or effective date for the disability on appeal in December 2006.  
Although these aspects of the notification did not come until 
after the initial adjudication of the Veteran's claim, this 
results in no harm to the Veteran, as his claim was readjudicated 
after the receipt of the notification in a November 2009 
supplemental statements of the case.  Mayfield v. Nicholson, 444 
F.3d 1328 (2006).  The Board concludes that the duty to notify 
the Veteran has been met.  

The Board further concludes that all appropriate development has 
been undertaken.  The pertinent VA treatment records have been 
obtained and associated with the claims folder.  The Veteran's 
records have been forwarded to VA examiners, and an appropriate 
opinion has been received.  There is no showing that there are 
additional records or other evidence that should or could be 
obtained prior to entry of a decision at this time.  The duty to 
assist has been met, and the Board will proceed with adjudication 
of the Veteran's claim.  


Compensation Under 38 U.S.C.A. § 1151 for a Left Hand/Arm 
Condition 

The Veteran contends that he is entitled to VA compensation 
benefits under 38 U.S.C.A. § 1151 for disability involving a left 
hand/arm condition.  In particular, he asserts that he now 
suffers from chronic left hand/arm pain, numbness, and weakness 
as result of a cervical laminectomy procedure performed at a VA 
hospital in July 2004.  

Applicable Law and Regulations 

Under 38 U.S.C.A. § 1151 (West 2002), compensation shall be 
awarded for a qualifying additional disability in the same manner 
as if such disability were service-connected.  A disability is 
considered a qualifying additional disability if it was not the 
result of the Veteran's willful misconduct and (1) the disability 
was caused by hospital care, medical or surgical treatment, or 
examination furnished the Veteran under any law administered by 
VA, and (2) the proximate cause of the disability was (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, or 
examination; or (B) an event not reasonably foreseeable.

To establish causation, the evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted in 
the Veteran's additional disability or death.  Merely showing 
that the Veteran received care, treatment, or examination and 
that he has an additional disability or died does not establish 
cause.  38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease or 
injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the continuance or 
natural progress. 38 C.F.R. § 3.361(c)(2).  The proximate cause 
of disability or death is the action or event that directly 
caused the disability or death, as distinguished from a remote 
contributing cause.  38 C.F.R. § 3.361(d).

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused the Veteran's additional 
disability or death, it must be shown that the hospital care, 
medical or surgical treatment, or examination caused his 
additional disability or death; and (i) that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the Veteran's or, in appropriate cases, the Veteran's 
representative's informed consent.  38 C.F.R. § 3.361(d)(1).

To determine whether there was informed consent, VA will consider 
whether the health care providers substantially complied with the 
requirements of section 17.32 of this chapter.  Minor deviations 
from the requirements of section 17.32 of this chapter that are 
immaterial under the circumstances of a case will not defeat a 
finding of informed consent.  Consent may be express (i.e., given 
orally or in writing) or implied under the circumstances 
specified in section 17.32(b) of this chapter, as in emergency 
situations.  Id.

Whether the proximate cause of a Veteran's additional disability 
or death was an event not reasonably foreseeable is in each claim 
to be determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a reasonable 
health care provider would not have considered to be an ordinary 
risk of the treatment provided.  In determining whether an event 
was reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 
3.361(d)(2).

Factual Background 

In this case, VA outpatient treatment records show complaints of 
left hand numbness and upper extremity pain as early as January 
1999.  An August 2000 computed tomography (CT) scan of the 
cervical spine revealed that the Veteran had "significant spinal 
stenosis" throughout.  The examiner indicated that the cervical 
stenosis resulted in radiating pain down both arms.  A September 
2000 VA treatment note diagnosed chronic pain secondary to 
cervical spine stenosis. 

In October 2000, magnetic resonance imaging (MRI) of the cervical 
spine revealed marked spondylotic changes at C4-5, C5-6, and C6-7 
levels, with moderate to severe neural foraminal stenosis and 
moderate to severe central canal stenosis.  Possible operative 
intervention was considered at that time.  

A May 2001 VA neurological report confirmed findings of cervical 
radiculopathy and some "mild" myelopathy.  

In October 2001, the VA treatment records show that the Veteran 
complained on left had numbness, which he described as 8 out of 
10 on the pain scale.  The examiner noted that a September 2001 
CT scan of the cervical spine demonstrated severe bilateral 
foraminal narrowing (at the C4-5 level), spinal canal stenosis, 
and almost complete obliteration of the left neural foramen.  
Upon examination, the 4th and 5th left fingers were numb and both 
hands were swollen.  

A July 2002 VA treatment note reflects that the Veteran again 
complained of bilateral numbness in the hands.  Objective 
examination revealed positive Spurling's to the left upper 
extremity, and tenderness to palpation of the cervical 
paraspinals, bilaterally.  The impression was cervical 
radiculopathy.  

VA kineseotherapy (KT) treatment records dated from July 2002 to 
November 2003 show that the Veteran underwent extensive physical 
therapy for upper extremity pain.  

A June 2003 VA C&P examination report shows that the Veteran 
complained of neck pain, with such pain radiating down to the 
left and right arms.  It was again noted that the Veteran had 
severe left foraminal stenosis throughout the cervical spine, 
along with denervation at the cervical paraspinals, bilaterally, 
and prolongation of distal latencies for the median nerve.  Upon 
reflex examination, there was evidence of diffuse hyperreflexia 
(greater on the right than on the left), which was suggestive of 
cervical myelopathy.  The examiner opined that the Veteran's 
cervical spine condition was complex.  He suspected that the 
Veteran had significant cervical polyradiculopathy and stenosis 
which were causing pain and reflex changes.  

A November 2003 MRI report confirmed moderate to severe foraminal 
stenosis of the cervical spine, the findings of which were 
compatible with a clinical syndrome that "could cause cervical 
radiculopathy and arm pain on that basis."  

A June 2004 VA treatment record shows that the Veteran was 
scheduled for a cervical laminectomy procedure on July 8, 2004; 
the treatment note indicates that the Veteran verbalized 
understanding of the procedure and the pre-operative teaching.  

A July 8, 2004, neurosurgery follow-up note shows that the risks 
of surgery were explained to the Veteran, and that such risks 
could include but were not limited to bleeding, infection, spinal 
cord damage, weakness, paralysis, and "CFS" leakage.  It was 
noted that the Veteran understood the risks and wished to proceed 
with the laminectomy procedure.  

A July 8, 2004, VA "Surgery Informed Consent" note reflects 
that the Veteran was awake, alert, oriented, and capable of 
giving informed consent; moreover, the diagnosis, alternative 
treatments, planned procedure, indications for the procedure, 
risks, and potential complications of the procedure were 
discussed.  Specific risks were again noted as outlined above.  

The July 2004 VA operative summary reflects that the Veteran had 
been complaining of chronic pain in the neck, mostly in his right 
arm and right hand, but sometimes in both arms.  MRI findings 
demonstrated significant spinal stenosis with cord compression.  
Notably, on examination, the Veteran was able to move all four 
extremities, preoperatively, but had significant decreased 
strength in both upper extremities due to pain.  Specifically, he 
had right arm deltoid weakness, right hand weakness, and left arm 
weakness (4+/5 strength).  For these reasons, he was scheduled 
for the July 2004 laminectomy procedure.   

Notably, this operative report also reflects that the procedure 
was again explained to the Veteran and that informed consent was 
obtained.  

A July 12, 2004, post-operative report shows that the Veteran had 
improvement in the right upper extremity, but notable weakness in 
the left upper extremity.  A post-operative MRI revealed no 
hematoma, but questionable cord abnormality.  It was noted that 
the Veteran was placed on steroids secondary to the left upper 
extremity weakness; however, the Veteran wanted to leave the 
hospital on the second post-operative day, and he was given a 
prescription for Percocet and a Medrol dose pack.  He was to 
follow-up with the Neurosurgery Clinic in 10 days for staple 
removal.  

A September 2004 neurosurgery note shows that the Veteran was 
"progressively and slowly recovering from his weakness" in the 
left upper extremity.  It was further noted that since the pre-
operative MRI already demonstrated damage to his cervical spinal 
cord, the continued weakness in the upper extremities could be 
"persistent and chronic damage."  

VA treatment records from September 2004 to October 2008 show 
continued complaints of left, upper extremity pain, weakness, and 
numbness.  Most recently, in January 2009, an EMG study revealed 
normal findings (LUE), and no evidence of cervical radiculopathy 
on the left side.  See Needle Electromyography Study, Dr. Jones, 
January 20, 2009.  

A private medical statement submitted from Dr. Figueroa in 
December 2008 indicates that, prior to the 2004 laminectomy, the 
Veteran's left arm and hand were in "perfect" condition.  Dr. 
Figeroa further stated that his left hand/arm problems only began 
after the laminectomy, and that he was certain that such 
disabilities were caused by the surgery and post-surgical 
treatment.  

In December 2008, the Veteran was afforded a VA examination for 
evaluation of his claimed left arm/hand condition.  After 
examining the Veteran and reviewing the claims file and 
associated VA medical records, the examiner opined that the 
Veteran did not suffer additional disability to the left arm or 
hand after having VA treatment or surgery performed in July 2004.  
Essentially, he reasoned that the Veteran was symptomatic prior 
to the surgery; he specifically pointed to a May 2004 pre-
operative report which demonstrated upper motor neuron disease, 
hyperreflexia, Hoffman sign, and muscle weakness in both upper 
extremities.  He also noted the 2003 MRI, which showed severe 
stenosis, degenerative disc disease, and spinal cord compression, 
all of which, he reasoned, could cause or produce numbness, 
paresthesia, muscle weakness, and pathological reflexes.  He 
noted that all of the MRI findings existed prior to the cervical 
laminectomy performed in July 2004.  Based on his review of the 
medical records, he also determined that all post-operative VA 
treatment followed the appropriate standard of care.  Finally, 
the examiner stated that the questions of foreseability and 
negligence were academic, as there was no additional disability 
was found to exist.  

Analysis 

In this case, the December 2008 VA examiner unequivocally 
determined that neither the July 2004 laminectomy procedure, nor 
the post-operative treatment, resulted in any additional 
disability to the Veteran's left arm or hand.  His opinion was 
adequately supported by the voluminous pre-operative medical 
records, which disclosed that the Veteran had radiculopathy, 
upper motor neuron disease, hyperreflexia, and muscle weakness in 
both upper extremities prior to the July 2004 VA surgery.  
Furthermore, his opinion was based upon a thorough physical 
examination of the Veteran, and a comprehensive review of both VA 
and private medical records contained in the claims file.  For 
all of these reasons, the Board affords great probative value to 
VA examiner's determination.  

On the other hand, the Board finds that Dr. Figueroa's December 
2008 opinion is of little, or no probative value.  Indeed, his 
assertions that the Veteran's left hand and arm problems began 
only after the July 2004 laminectomy, and that his left arm/hand 
were in "perfect" condition prior to that time, are patently 
inaccurate.  Even a precursory review of the July 2004 operative 
report would reveal that the Veteran had very significant left 
upper extremity symptomatology, including decreased strength and 
pain.  Moreover, as demonstrated in the evidence outlined above, 
the Veteran had been complaining of left hand/arm problems as 
early as 1999, and by 2001, he was noted as having severe 
bilateral foraminal narrowing (at the C4-5 level), spinal canal 
stenosis, and almost complete obliteration of the left neural, 
resulting in left extremity radiculopathy.  For all of these 
reasons, the Board affords very little probative value to Dr. 
Figueroa's opinion.  

Although the Board has also considered the Veteran's assertions 
that the July 2004 VA cervical spine surgery resulted in 
additional left arm/hand disability, the record does not reflect, 
nor does the Veteran contend, that he has specialized education, 
training, or experience that would qualify him to provide an 
opinion on this matter.  A lay person such as the Veteran is not 
competent to opine on medical matters such as diagnoses, 
etiology, or proper treatment of medical disorders, and his 
opinion on such matters are therefore entitled to no weight of 
probative value.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
see also Jandreau v. Nicholson, 492 F.3d 1372, 1377(Fed. Cir 
2007) (holding that a layperson may provide competent evidence to 
establish a diagnosis where the lay person is "competent to 
identify the medical condition").  Here, the etiology of the 
medical and surgical treatment for a neurological (cervical 
spine) disorder of the arm/hand clearly requires medical 
knowledge that the Veteran is not shown to have; thus the Veteran 
is not competent (i.e., professionally qualified) to offer an 
opinion as to its presence or proper treatment.  

As the evidence fails to show that the 2004 laminectomy and/or 
post-operative treatment resulted in additional disability, the 
inquiry ends here; accordingly, a claim for compensation under 
38 U.S.C.A. § 1151 for a left arm/hand condition is not warranted 
in this case.  In sum, the Veteran's belief that additional 
disability resulted from the 2004 VA laminectomy cannot be 
accorded any probative weight.  Likewise, as Dr. Figueroa's 
opinion is based upon factual inaccuracies, it too, is of limited 
probative value.  Further, a VA examiner has conducted an 
accurate review of the record and is of the opinion that the 
Veteran did not suffer any additional disability of the left hand 
or arm due to VA treatment or surgery.  Notably, the examiner 
also determined that post-operative treatment followed the 
appropriate standard of care. 

Accordingly, the Board finds that the greater weight of the 
evidence is against the claim.  As the preponderance of the 
evidence is against the claim, the benefit-of the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
see Gilbert, 1 Vet. App. at 49


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for a 
left arm and hand condition is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


